ACCEPTED
                                                                                                     14-15-01007-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               12/15/2015 2:25:29 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK



                                     CAUSE NO. 1062929
                                                                                  FILED IN
GEORGE MOLL and ELLEN DIANA                     § IN THE COUNTY COURT   AT LAW
                                                                 14th COURT OF APPEALS
MOLL,                                           §                               HOUSTON, TEXAS
    Plaintiffs,                                 §                            12/15/2015 2:25:29 PM
                                                §                            CHRISTOPHER A. PRINE
VS.                                             § NO. 4                               Clerk
                                                §
THE TEXAS DEPARTMENT OF                         §
MOTOR VEHICLES,
     Defendant.                                 § HARRIS COUNTY, TEXAS

                                      Notice of Appeal

         This Notice of Appeal is filed by George Moll and Ellen Diana Moll, Petitioner, a party
to this proceeding who seeks to alter the trial court's judgment or other appealable order.

         1. The trial court, cause number, and style of this case are as shown in the caption
above.

         2. The judgment or order appealed from was signed on October 30, 2015.

         3. Plaintiffs desire to appeal from all portions of the judgment.

         4. This appeal is being taken to either the First or Fourteenth Court of Appeals.

         5. This notice is being filed by George Moll and Ellen Diana Moll.

                                             Respectfully submitted,



                                                       lERCHEVAL
                                               tbrney at Law
                                            "State Bar No.: 24072796
                                             24 Waterway Avenue, Suite 660
                                             The Woodlands, Texas 77380
                                             Office: (713) 862-7766
                                             Cell: (713)397-2757
                                             Fax: (832)813-0321
                                             E-mail: jtkercheval@kerchevallawfirm.com
                                      Certificate of Service

        I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5
of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: TEXAS DEPARTMENT OF MOTOR VEHICLES

Lead attorney: Dennis M. McKinney

Address of service: Office of the Attorney General of Texas, P.O. Box 12548, Capitol Station,
Austin, Texas 78711-2548

Method of service: by fax to (512) 320-0167

Date of service: November 30, 2015

       A copy of this notice is being filed with the appellate clerk in accordance with rule
25.1(e) of the Texas Rules of Civil Procedure.



                                                   __ercheval >
                                                  meyyfor Petitioner